IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                       NO. WR-87,038-02


                         IN RE RONALD WAYNE RIDDLE, Relator


                   ON APPLICATION FOR A WRIT OF MANDAMUS
                 CAUSE NO. F-0301132 IN THE 291ST DISTRICT COURT
                             FROM DALLAS COUNTY


       Per curiam.

                                            ORDER


       Relator has filed a motion for leave to file a writ of mandamus pursuant to the original

jurisdiction of this Court. In it, he contends that he has requested cost estimates from the “291st

District Court Clerk” and the District Clerk for a copy of recordings or a transcript of his “bench

trial” from September 22, 2003. He alleges his request to the “trial court clerk,” citing Rule of

Appellate Procedure 13.6, was improperly answered by the District Clerk, who told him they do “not

have or keep records of any audio tapes.”

       In these circumstances, additional facts are needed. The 291st District Court is directed to

make findings of fact determining whether any record of Relator’s court proceedings from
                                                                                                   2

September 22, 2003 exists in the form of untranscribed notes or an original recording. TEX . R. APP .

P. 13.6. Should any such records exist, the court shall inform the District Clerk so she may provide

Relator with a cost estimate to purchase copies of the records or, if appropriate, direct the court

reporter to provide Relator with a cost estimate. In re Bonilla, 424 S.W.3d 528 (Tex. Crim. App.

2014). The court’s findings shall further certify any actions the court may have taken to ensure

Relator’s access to courts under Bonilla.

       This application for leave to file a writ of mandamus shall be held in abeyance until District

Court has submitted its findings and any other responsive materials. Such response shall be

submitted within 60 days of the date of this order.



Filed: October 3, 2018
Do not publish